Citation Nr: 1548324	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  08-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military duty from March 1973 to November 1974.  She had subsequent service with the Texas and Arizona Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over this case is currently with the Salt Lake City RO. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in March 2010.  A copy of the transcript is of record.

In June 2010 and July 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDING OF FACT

On November 6, 2014, prior to the promulgation of a decision on the appeal, the Veteran withdrew her appeal of the issue of entitlement to service connection for a psychiatric disability, including PTSD.






CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a psychiatric disability, including PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran was seeking entitlement to service connection for a psychiatric disability, to include PTSD.  Following the July 2014 remand, the appeal was recertified to the Board on December 15, 2014.  In correspondence received on November 6, 2014, the Veteran stated, "I am withdrawing my appeal."  She also revoked her earlier appointment of a national service organization as her representative.  However, in response to a December 2, 2014 supplemental statement of the case, the Veteran requested that the RO forward her case immediately to the Board for adjudication.  

In October 28, 2015 correspondence, the Veteran's former representative confirmed that the Veteran wished to withdraw her appeal as reflected by the correspondence received on November 6, 2014.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to entitlement to service connection for a psychiatric disability, including PTSD.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to entitlement to service connection for a psychiatric disability, including PTSD, is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


